         Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



    STEVEN ANDREW HIGGINS,

    Plaintiff,
                         v.                  No. 17-cv-12151-DLC

    JOHN HANCOCK LIFE INSURANCE COMPANY
    (U.S.A.),

                        Defendant.



                        ORDER ON DEFENDANT’S MOTION
                            FOR SUMMARY JUDGMENT

CABELL, U.S.M.J.

        Plaintiff Steven Higgins applied for several positions at

defendant John Hancock Life Insurance Company (John Hancock) but

failed to receive an interview for any of them. 1            He contends it

was because of his age and asserts claims for discrimination under

M.G.L. c. 151B, § 4(1B) and the Age Discrimination in Employment

Act (ADEA), 29 U.S.C. § 623.            The defendant moves for summary

judgment; the plaintiff opposes the motion.          (D. 43, 50).    For the

reasons discussed below, the motion will be granted.




1
 Higgins applied for several positions but only three are at issue here, those
being positions for (1) Senior Auditor-Global Compliance (Global); (2) Senior
Auditor, U.S. Wealth (Wealth); and (3) Audit Manager. (D. 50; Plaintiff’s
Opposition to Defendant John Hancock Life Insurance (USA) Company’s Motion
for Summary Judgment to Dismiss (Pltf. SOF), p. 2).
         Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 2 of 18



I.   RELEVANT FACTS

     A. The Plaintiff’s Work Experience

     In 2015, Higgins was 63 years old, with 43 years’ experience

in finance, accounting, and audit work.               (Pltf. SOF p. 3).       He

holds a bachelor’s degree in accounting cum laude, and an M.B.A.

in finance from Suffolk University.                 He is also a certified

internal auditor (CIA) and certified fraud examiner (CFE).                   (Id.

Exh. 1, p. 23).

     From 1981-1991, he served in several capacities with the

Millipore Corporation, a life sciences company. His roles included

senior     corporate    auditor   and    manager     of    worldwide   financial

reporting.     (Id. Exh. 1, p. 26).

     Thereafter, he worked for approximately 12 years for the

Massachusetts Department of Revenue, serving as a senior internal

audit manager for over seven years; a manager of special projects

for approximately two-and-a-half years; and a manager of account

reconciliations        for   another   two-and-a-half       years.     In   these

positions, he planned, organized, and conducted various audits;

reconciled     accounts;      resolved       overbilling   and   billing    error

issues; and developed and implemented procedures for approximately

100 employees.      (Id. Exh. 1, pp. 25-26).

     From 2004-2009, the plaintiff served primarily in contract

positions as Chief Financial Officer of Quincy College (September

                                         2
        Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 3 of 18



2004-June 2007) and Financial Consultant with the Federal Reserve

Bank of Boston (December 2008-April 2009).          From December 2007 to

October 2008, he also served as Assistant Vice President—Internal

Audit for CitiStreet, an employed position.          (Id. Exh. 1, pp. 24-

25).

       While with Quincy College, he addressed unethical budgeting

practices, improved reconciliation and reporting standards, and

designed and implemented an improved annual budgeting process.

(Id. Exh. 1, p. 25).        At CitiStreet, he conducted operational,

financial, compliance, and money laundering audits and ensured

staff compliance with corporate policies and procedures.                 (Id.

Exh. 1, p. 24).

       With the Federal Reserve, he oversaw a five-month project to

review a multi-billion-dollar government program with accounting

inconsistencies.       According to his supervisor at the Federal

Reserve,    he   “exemplified    great    leadership,   communication     and

organization skills” and exhibited great determination to complete

the project on time.      (Id. Exh. 1, p. 27).

       From 2009-2014, the plaintiff worked as an advisor/broker

through a business he incorporated. (D. 45-2; Deposition of Steven

A. Higgins (Higgins Depo.), p. 37 l. 20 – p. 38 l. 24).            However,

although the plaintiff had over 5,000 inquiries for financing, he



                                      3
         Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 4 of 18



did not close a single financing deal.           (Id. p. 42 l. 4 – p. 43 l.

20).

       B. John Hancock’s Hiring Approach

       John Hancock posts job opportunities both internally and

externally but it looks favorably upon internal employees for

advancement.      (D. 45; Defendant’s Statement of Undisputed Material

Facts in Support of Its Motion for Summary Judgment (Def. SOF) ¶¶

3, 5).       It also focuses on recent experience and technical skills

such as computer and software programming proficiency.            (Id. ¶ 8).

It evaluates the suitability of job candidates by assessing their

current relevant work experience and comparing it to the job

qualifications.        (Id. ¶ 7).

       C. The Three Positions at Issue

       From 2007 to 2015 the plaintiff applied for 49 different

positions at John Hancock but did not receive an interview for any

of them.      Three of them are at issue here.

       1. Global Compliance Auditor

       The    Global   Auditor   is   responsible   for   completing      audits

focused on risks and delivering “high quality, professional, cost-

effective,       [and]    value-added”       services.     (Id.   Exh.      6).

Specifically, this job called for the following knowledge, skills,

competencies, and education:



                                         4
      Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 5 of 18



     (a)   Willingness to obtain in-depth and current knowledge of
           financial institutions, particularly life insurance, and
           compliance functions;
     (b)   Demonstrated understanding of business processes and
           associated risks, with ability to analyze situations,
           reach appropriate conclusions, and make value-added and
           practical recommendations;
     (c)   Demonstrated knowledge of auditing, project management,
           and risk management practices, along with knowledge of
           regulations and specifically, anti-money laundering;
     (d)   Ability   to    effectively   communicate    ideas   and
           recommendations orally and in writing, and to listen and
           consider ideas of others;
     (e)   Strong customer focus and commitment to quality;
     (f)   Ability to develop and carry out audit programs to
           deliver quality results on time and within budget;
     (g)   Ability to exercise and demonstrate sound judgment;
     (h)   Results-oriented focus and ability to balance multiple
           priorities and projects;
     (i)   Proven relationship skills including a demonstrated
           ability to deal effectively with business units and
           staff at all levels;
     (j)   Leadership skills in achieving departmental, project and
           individual objectives;
     (k)   Ability to manage goals in situations without formal
           structure and to adapt to change;
     (l)   University degree required;
     (m)   A recognized accounting (CPA, CA, CMA, CGA), auditing
           (CIA), fraud (CFE), and/or anti-money laundering
           specialist (CAMS) designation desirable; and
     (n)   Three to four years of internal/external audit or
           equivalent business experience. (Id.).

     The person John Hancock selected to fill this position was a

woman who had served in a similar position with Santander Bank for

almost the previous three years. Prior to Santander she had worked

for three and a half years for KPMG LLP, a major accounting firm.

She held a bachelor’s degree in business administration and was a




                                    5
         Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 6 of 18



certified regulatory compliance manager.                   (Id. ¶ 23; Pltf. SOF

Exh. 1, p. 62).

       2. Wealth Auditor

       The Wealth Auditor position called for similar qualifications

with the following caveats:

       (a)   It    required   in-depth    knowledge   of    financial
             institutions;
       (b)   It identified knowledge of wealth management operations
             as desirable;
       (c)   It listed a recognized accounting (CPA, CA, CMA, CGA) or
             auditing (CIA, CISA) designation as desirable; and
       (d)   It required three to five years of internal/external
             audit or equivalent business experience. (Id.).

       The individual selected for this position was a former John

Hancock employee who had previously held the position for a year

before leaving to spend approximately four years with McGladrey,

LLP.   (Def. SOF ¶ 27; Pltf. SOF Exh. 1, p. 58).                   During his prior

tenure     with   John    Hancock,    he       consistently       met    and       exceeded

expectations      and    produced    high-quality         work.         He    received    a

bachelor’s degree in psychology as well as a master’s degree in

accounting.       (Def. SOF ¶ 27).

       3. Audit Manager

       The    Audit      Manager    position       also     called           for    similar

qualifications with the following caveats:

       (a)   It required excellent working knowledge of financial
             institutions   and  excellent  knowledge  of   audit
             methodologies;


                                           6
        Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 7 of 18



       (b)   It required proven relationship skills including the
             ability to deal effectively with Assistant Vice
             Presidents; and
       (c)   It did not list a CIA as required or desirable. (Id.).

       The position was filled by an internal candidate who was

already employed at John Hancock as a senior auditor, where he

worked to develop controls and refine processes relating to certain

financial statement risks.        He also developed new audit programs

when new software was introduced for reporting bases.              Prior to

his time at John Hancock he had worked at Pricewaterhouse Coopers

LLC.    He had a bachelor’s degree in business management and a

master’s degree in accounting.        (Id. ¶ 32; Exh. 16).

       Based on their college graduation dates, Higgins estimates

that the successful applicants were born in or about 1986.

II.    PROCEDURAL HISTORY

       In November 2015 the plaintiff filed an age discrimination

charge against the defendant with the Massachusetts Commission

Against Discrimination (MCAD).        (Id. Exh. 4).     In April 2017 the

MCAD dismissed the complaint following an investigation.           The MCAD

found that the plaintiff’s lack of recent, relevant experience was

a legitimate, nondiscriminatory reason for John Hancock’s decision

not to consider him, and found further that he had failed to

present any evidence that John Hancock’s conduct was pretextual.

(Id. Exh. 10).


                                      7
      Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 8 of 18



III. ANALYSIS

     A. Standard for Summary Judgment

     Summary judgment is warranted “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to a judgment as a matter of law.”         Fed. R. Civ. P. 56(a).

The moving party bears the initial burden of “assert[ing] the

absence of a genuine issue of material fact and then support[ing]

that assertion by affidavits, admissions, or other materials of

evidentiary quality.”     Mulvihill v. Top-Flite Golf Co., 335 F.3d

15, 19 (1st Cir. 2003).

     Once the moving party meets that burden, the opposing party

must in order to avoid summary judgment “‘show that a factual

dispute does exist, but summary judgment cannot be defeated by

relying on improbable inferences, conclusory allegations, or rank

speculation.’”   Fontánez-Nuñéz v. Janssen Ortho LLC, 447 F.3d 50,

54-55 (1st Cir. 2006) (quoting Ingram v. Brink’s, Inc., 414 F.3d

222, 228-29 (1st Cir. 2005)).        Instead, the opposing party must

“‘produce   specific   facts,   in       suitable   evidentiary   form,   to

establish the presence of a trialworthy issue.’”              Clifford v.

Barnhart, 449 F.3d 276, 280 (1st Cir. 2006) (quoting Triangle

Trading Co. v. Robroy Indus. Inc., 200 F.3d 1, 2 (1st Cir. 1999)).

     When determining whether summary judgment is appropriate, “a

court must view the record in the light most favorable to the

                                     8
      Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 9 of 18



nonmoving party and give that party the benefit of all reasonable

inferences in its favor.”            Id. (citing Nicolo v. Philip Morris,

Inc., 201 F.3d 29, 33 (1st Cir. 2000)).                   “A factual issue is

genuine if it may reasonably be resolved in favor of either party

and, therefore, requires the finder of fact to make a choice

between the parties’ different versions of the truth at trial.”

DePoutout   v.    Raffaelly,     424    F.3d   112,   117   (1st   Cir.   2005).

Material    facts      are   those   that    can   sway   the   outcome   of   the

litigation.      Id.

     B. Procedural Framework

     Under both the ADEA and Massachusetts law, age discrimination

claims track the three-step paradigm established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973). The plaintiff

must first establish a prima facie case of discrimination by

showing that he was over age 40, he applied for and was qualified

for the relevant position, that despite his qualifications he was

rejected, and that after his rejection, the position remained open

and the employer continued to seek applicants with the plaintiff’s

qualifications.        Summers v. Harvard Univ., 397 F. Supp.2d 166, 172

(D. Mass. 2005).         Under Masssachusetts law, the plaintiff must

also show that a person with similar or inferior qualifications

was hired and that the person was at least five years younger than



                                         9
     Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 10 of 18



the plaintiff.        Somers v. Converged Access, Inc., 454 Mass. 582,

595 (2009).

     If a prima facie case is established, the burden shifts to

the employer to articulate a legitimate, nondiscriminatory reason

for the hiring decision.             Id.        “This entails only a burden of

production,     not    a   burden    of    persuasion;        the     task   of   proving

discrimination remains the [plaintiff’s] at all times.”                           Mesnick

v. General Elec. Co., 950 F.2d 816, 823 (1st Cir. 1991) (citing

Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 9 (1st Cir.

1990)).

     If   the     defendant         is    able     to       proffer    a     legitimate,

nondiscriminatory reason for the adverse employment action, the

presumption of age discrimination dissipates and the burden shifts

back to the plaintiff “to prove that the reason advanced by the

employer for the adverse employment action constituted a mere

pretext for unlawful age discrimination.”                      LeBlanc v. Great Am.

Ins. Co., 6 F.3d 836, 842 (1st Cir. 1993).                       Under federal law,

“[i]t is not enough for the plaintiff simply to cast doubt on the

employer’s justification.”               Biggins v. Hazen Paper Co., 899 F.

Supp. 809, 819 (D. Mass. 1995).                   Instead, “the plaintiff must

present   a   sufficient       showing          that    a    discriminatory        animus

motivated the action.”        Id.



                                           10
     Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 11 of 18



     However, under Massachusetts law, a plaintiff need only raise

doubt that the proffered reason for the hiring decision is not

true, without having to show that the real reason for an adverse

action was discriminatory.     Brennan v. GTE Gov’t Sys. Corp., 150

F.3d 21, 26 (1st Cir. 1998); Wheelock College v. Massachusetts

Comm’n Against Discrimination, 371 Mass. 130, 138 (1976)).

     At   the   summary   judgment        stage,   the   McDonnell       Douglas

framework operates as follows: If the plaintiff fails to establish

a prima facie case of discrimination, the employer's motion for

summary judgment is granted.      Mesnick v. General Elec. Co., 950

F.2d 816, 824 (D. Mass. 1991).        If the plaintiff has made out a

prima facie case and the employer has not offered a legitimate,

nondiscriminatory justification for the adverse employment action,

the employer's motion for summary judgment is denied.              Id.    At the

third step, “the McDonnell Douglas framework falls by the wayside,”

and “the ultimate question becomes whether, on all the evidence of

record, a rational factfinder could conclude that [age] was a

determining factor in the employer's decision.”            Id. at 824-25.

     Applying   the   framework   here,      the   court   finds     that   the

plaintiff has established a prima facie case of discrimination but

John Hancock has articulated legitimate non-discriminatory reasons

for selecting other applicants and the record fails to support a

claim that those reasons were pretextual.

                                     11
     Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 12 of 18



     C. Discussion

            1. Prima Facie Case

     To begin, there is no serious dispute that the plaintiff has

established a prima facie case of age discrimination under both

federal and Massachusetts law, for all three positions.                He is

over 40; he applied for the positions; he ostensibly was qualified

for each -- John Hancock does not really dispute the proposition

for purposes of its motion; and the positions were (presumably)

filled by persons at least five years younger than he.             (D. 44;

Memorandum in Support of Defendant’s Motion for Summary Judgment

(Def. Mem.), p. 15).

            2. Legitimate, Nondiscriminatory Reason

     John Hancock counters that each of the successful applicants

had more recent relevant experience than the plaintiff had.            Where

a discrimination claim is based on a failure to hire, courts

recognize that “an employer can hire one employee instead of

another for any reason, fair or unfair, without running afoul of

the anti-discrimination laws as long as the employer’s stated

reason is not pretextual and its choice is not driven by . . . [a]

protected characteristic.”       Hawkins v. Mary Hitchcock Mem. Hosp.,

22 F. App’x 21, 22 (1st Cir. 2001).        A person’s current, relevant

experience is a legitimate, nondiscriminatory reason for a hiring

decision.      See   Clifford,    449    F.3d   at   282   (in   disability

                                    12
      Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 13 of 18



discrimination        claim,   employer’s      consideration         of   current

knowledge and experience could not be seen as constituting an

attempt    to   disguise   discrimination);        Hutchinson   v.    Secretary,

Dep’t of Veterans Affairs, 766 F. App’x 883, 888 (11th Cir. 2019)

(more current and relevant experience are both legitimate reasons

for a hiring decision).

      Further, John Hancock had a policy that favored advancement

of its own employees and the record reflects that one of the

positions was filled by a current John Hancock employee and a

second was filled by a former employee who had been highly regarded

in   his   previous    stint   with   John   Hancock.     Favoring        existing

employees or persons with whom an employer has had a positive work

experience is also a legitimate, nondiscriminatory reason for a

hiring choice.     See, e.g., Idlisan v. Mount Sinai Med. Ctr., No.

12-cv-8935 (PAC)(RLE), 2015 WL 136012, at *13 (S.D.N.Y. Jan. 5,

2015) (preference for filling vacancies from within is legitimate

and non-discriminary); Aguilar v. Salazar, 626 F. Supp.2d 36, 40-

41 (D. D.C. 2009)(Department of Interior did not run afoul of Title

VII by interviewing only candidates with prior National Park

Service experience).

      Accordingly,      John    Hancock      has   articulated       legitimate,

nondiscriminatory reasons for choosing the selected individuals

over the plaintiff for the three jobs in question.

                                       13
      Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 14 of 18



           3. Pretext

      The burden thus shifts back to the plaintiff to show that the

defendant’s      proffered     reasons     are   a     pretext       for   age

discrimination.    In order to meet his burden, the plaintiff “must

demonstrate either that the defendant’s failure to select him was

(1)   ‘more    likely   motivated’    by   discrimination     than    by   the

explanation proffered by the defendant; or (2) ‘the proffered

explanation [was] unworthy of credence’ where the suspect action,

coupled with evidence to the contrary, suggests a discriminatory

motivation.”     Aly v. Mohegan Council, Boy Scouts of America, 711

F.3d 34, 46 (1st Cir. 2013)(quoting Texas Dep't of Cmty. Affairs

v. Burdine, 450 U.S. 248, 256, (1981)) (punctuation in original).

The plaintiff advances four arguments in support of a claim of

pretext but none ultimately persuades.

      First, the plaintiff urges the court to consider that, based

on his calculations, the percentage of John Hancock’s hires in

2015 who were 55 or older was 5.48%, a dramatically smaller figure

than the percentage of Massachusetts residents who were 55 or older

in 2015, 29%.      Presumably, the plaintiff does not argue that a

company   is    obliged   to   hire    a   workforce   that   matches      the

demographics of the population at large, because it is not, but

rather argues that evidence of such a large disparity is probative

of John Hancock’s mindset.

                                      14
     Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 15 of 18



     The court rejects the argument as it is presented here because

there simply is no basis to glean evidence of age-based animus

from these statistics, even assuming they are correct.           For one,

focusing on John Hancock’s hires for a particular year says nothing

about whether John Hancock’s overall workforce nonetheless aligned

with the demographics of the general population. Moreover, because

a company might have a disproportinate number of positions calling

for specific abilities such as the capacity to perform heavy

physical labor, or work with complex or modern technologies or

work systems, the composition of a company’s workforce might

legitimately differ from that of the population at large.          In any

event, the more relevant comparison here would be between the

number of applicants over 40 who were qualified versus the number

of applicants over 40 who were chosen, a metric for which the

plaintiff offers no evidence.      See, e.g., Whitacre v. Davey, 890

F.2d 1168, 1172 (D.C. Cir. 1989) (in Bivens action, court observed

that even if Title VII’s evidentiary standards applied, it still

would be unable to assess whether the percentage of hires over age

40 was disproportionate because plaintiff provided no evidence on

the pool of available and qualified applicants).

     Second, the plaintiff contends that he was better qualified

than the individuals hired, particularly for the Wealth and Global

positions.   In this regard, he notes that neither successful

                                   15
       Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 16 of 18



candidate    had     CIA   certification,           and     both    had    insufficient

auditing experience when compared to the respective job listing’s

requirements.        (Pltf. SOF Exh. 1, pp. 58-64).                 This argument has

no merit.    First, even accepting that the plaintiff satisfied the

requirements for the positions at issue, there is no evidence that

he has worked in the field of auditing since 2009 and each of the

successful      candidates         by     contrast       had    more      current    work

experience.          Further,      although         an    accounting       or   auditing

certification was “desirable,” it was not required and could be

offset by “equivalent” experience.                  See Waris v. Heartland Home

Healthcare Servs., Inc., 365 F. App’x 402, 405 (3d Cir. 2010) (no

pretext where plaintiff had more work experience than hired person,

but the hired person’s relevant experience was more current).

Further     still,    even    assuming        one    could      debate     whether   the

plaintiff’s qualifications made him a competitive or even superior

candidate, it would not benefit the plaintiff here because courts

“‘may not sit as super personnel departments, assessing the merits—

or even the rationality—of employer’s nondiscriminatory business

decisions.’”       Heard v. Commonwealth, Civ. A. No. 02-12498-DPW,

2003 WL 21960726, at *6 (D. Mass. Aug. 11, 2003) (quoting Mesnick,

950 F.2d at 825) (fact that plaintiff was somewhat better qualified

than   person      hired     has        minimal     value      as   evidence    of   age

discrimination).

                                            16
     Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 17 of 18



     Third, the plaintiff argues that pretext may be inferred from

the fact that four age discrimination suits were filed against

John Hancock between September 2015 and November 2017.        (Pltf. SOF

Exh. 1, pp. 45-46).    This argument fails because the existence of

a lawsuit is not evidence of actual age discrimination.                Cf.

Jackson v. Federal Express, No. CV 10-01760 MMM, 2011 WL 13268074,

at *2 (C.D. Cal. June 13, 2011)(prior discrimination lawsuits

relevant only if clear nexus exists between them and current case).

     Finally, the plaintiff alleges that John Hancock deliberately

concealed evidence from him, suggesting perhaps there is somewhere

probative evidence of age discrimination.        Nothing in the record

supports this claim, however.      The plaintiff finds it suspicious

that John Hancock was not able to identify the person who actually

reviewed his applications (Pltf. SOF, p. 17), but the record

reflects that John Hancock’s Boston office in 2015 used 38 staff

members to review over 19,000 applications.         (Def. SOF Exh. F).

Lisa Ryan, the Vice President of Recruiting and Learning Service

Delivery in 2015, testified that the company reviews 100 percent

of its applications, although some resumes are not reviewed based

on pre-screening questions.     (Id.).    The defendant’s inability to

identify   the   plaintiff’s   screener   is   neither   surprising    nor

unreasonable against this backdrop.



                                   17
      Case 1:17-cv-12151-DLC Document 52 Filed 09/19/19 Page 18 of 18



IV.   CONCLUSION

      For the foregoing reasons, the Defendant’s Motion for Summary

Judgment (D. 43) is GRANTED.



SO ORDERED.                              /s/ Donald L. Cabell
                                         DONALD L. CABELL, U.S.M.J.

DATED:   September 19, 2019




                                    18
